

EXECUTION VERSION

 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT ("Agreement") is made and entered into as of the 29th
day of December, 2006, by and between Manchester Indiana Acceptance, Inc., a
Delaware corporation, and Manchester Inc., a Nevada corporation (together, the
"Debtors") in favor of Rick Stanley, as Sellers Representative, and Rick
Stanley, individually (collectively, the "Secured Party").


WHEREAS, the Secured Party and Manchester Indiana Acceptance, Inc. are parties
to a Stock Purchase Agreement, dated as of December 2, 2006, as amended on
December 29, 2006 (the "Purchase Agreement"), by which all of the issued and
outstanding capital stock of the Secured Party is being sold and conveyed to the
Purchaser.


WHEREAS, the Secured Party has, for value received, agreed, to accept a
Promissory Note of even date herewith in the principal amount of Three Million
Dollars ($3,000,000.00) from Manchester Indiana Acceptance, Inc. (the "Purchase
Note") and a Subordinated Promissory Note of even date herewith in the principal
amount of One Hundred Fifty Thousand Dollars ($150,000.00) from Manchester
Indiana Acceptance, Inc. (the "Subordinated Note" and referred to herein
together with the Purchase Note, collectively, as the “Notes”) and a Guaranty of
even date herewith from Manchester Inc.
 
WHEREAS, as security for the payment and performance of the obligations of the
Debtors to the Secured Party pursuant to the Notes, the Guaranty, and any other
obligations of the Debtors to the Secured Party now existing or hereafter
incurred, the Debtors enter into this Agreement providing for, among other
things, a security interest in favor of the Secured Party in certain of the
Debtors' property.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows:
 
1.  Grant of Security Interest. The Debtors hereby grant to the Secured Party a
security interest (the "Security Interest") in all of Debtors' right, title and
interest in, to or under the following described property, and any and all
proceeds and products thereof and accessions thereto (collectively, the
"Collateral") (each capitalized term used in this Section 1 shall have the
meaning given to it by Article 9 of the Uniform Commercial Code as from time to
time revised or amended and in effect in Indiana, except as otherwise defined
herein, and all other capitalized terms herein shall have the meaning set forth
in the Purchase Agreement):
 

 
(a)
All “Default Receivables” as such term is defined in the Purchase Agreement; and

 

--------------------------------------------------------------------------------


 

 
(b)
All “Charged-Off Receivables” as such term is defined in the Purchase Agreement.

 
2. Secured Obligations. The indebtedness and other obligations secured hereby
consist of the following:


(a) The Notes of Debtors to the Secured Party and the Guaranty of Manchester to
the Secured Party, however evidenced, whether as principal or guarantor or
otherwise, whether now existing or hereafter arising, whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, original, renewed,
or extended (the "Indebtedness");


(b) All costs and expenses incurred by the Secured Party to obtain, preserve,
perfect and enforce the Security Interest granted hereby and all other liens and
security interests securing payment of all or any portion of the Indebtedness,
to collect the Indebtedness and to maintain, preserve and realize on or collect
the Collateral, including, but not limited to, taxes, assessments, insurance
premiums, repairs, reasonable attorneys' fees and legal expenses, rent storage
charges, advertising costs, brokerage fees and expenses of sale; and


(c) All amounts owed under any modifications, renewals or extensions of any of
the foregoing obligations.


The Indebtedness and costs and expenses mentioned in this Section 2 are
collectively referred to herein as the "Secured Indebtedness".


3. Debtors Representations and Warranties. The Debtors hereby represent and
warrant to the Secured Party as follows:


(a) Corporate Status. Manchester Indiana Acceptance, Inc. is a corporation duly
organized and validly existing under the laws of the State of Delaware and has
the corporate power to own and operate its properties, to carry on its business
as now conducted and to enter into and to perform its obligations under this
Agreement. Manchester Inc. is a corporation organized and validly existing under
the laws of the State of Nevada, and has the corporate power to own and operate
its properties, to carry on its business as now conducted and to enter into and
to perform its obligations under this Agreement.


(b) Validity and Binding Effect. This Agreement is the legal, valid and binding
obligation of the Debtors, enforceable in accordance with its terms, subject
only to limitations imposed by bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally or the application of
general equitable principles.


(c) Collateral. The Debtors are the lawful owners and holders of the Collateral
free and clear of any liens, charges, encumbrances or security interests
whatsoever in favor of any other person and have the full authority to grant the
Security Interest in the Collateral hereunder. This Agreement, together with the
filing of the applicable UCC forms covering the Collateral creates a valid and
perfected security interest in the Collateral. The Debtors have not made any
further assignment of, nor granted any further security interest in or liens on,
any of the Collateral.
 
2

--------------------------------------------------------------------------------


 
4. Debtors' Covenants and Agreements. The Debtors covenant and agree that during
the term of this Agreement:


(a) Payment of Obligations. The Debtors shall pay the Secured Indebtedness and
shall timely pay or perform, as the case may be, all of the other obligations of
the Debtors to the Secured Party, direct or contingent, however evidenced or
denominated, and however and whenever incurred, including any present or future
commitment of the Secured Party to the Debtors, together with interest thereon,
and any extensions, modifications, consolidations and/or renewals thereof and
any obligations given in payment thereof.


(b) Insurance. The Debtors shall, at their expense, keep the vehicle inventory
at all times insured against all risk of loss or damage by fire, theft, and such
other casualties as the Secured Party may reasonably require for not less than
the full replacement cost thereof.


(c) Use and Condition of Collateral. The Collateral will be held in the ordinary
course of Debtors' business or will be used or consumed in Debtors' business.
The Debtors have the risk of loss of the Collateral. The Secured Party may
examine and inspect the Collateral at any reasonable time or times wherever
located.


(d) Transfer of Collateral. Other than the sale of the vehicle inventory in the
ordinary course of Debtors' business, Debtors shall not sell, assign, transfer,
license, encumber or otherwise dispose of the Collateral or any interest therein
without the prior written consent of the Secured Party, excluding any such
action within the scope of security interests of Palm Beach Multi-Strategy Fund
L.P. and its Affiliates (“Palm Beach”). If any encumbrance is imposed on the
Collateral by operation of law, the Debtors shall give the Secured Party
immediate written notice of this fact.


(e) Preservation of Security Interest. The Debtors will faithfully preserve and
protect Secured Party's Security Interest in the Collateral as a prior perfected
security interest under the Indiana Uniform Commercial Code, superior and prior
to the rights of all third persons, and will do all such other acts and things
and will, upon request therefor by the Secured Party, execute or otherwise
authenticate, deliver, file and record all such other documents and instruments,
including, without limitation, financing statements, security agreements,
assignments and documents and powers of attorney with respect to the Collateral,
as the Secured Party, in its reasonable discretion may deem necessary or
advisable from time to time in order to attach, continue, preserve, perfect and
protect said Security Interest. The Debtors shall notify Secured Party if the
Debtors change their legal name, the location of their chief executive office,
their state of incorporation, or any other change that would necessitate action
on the part of the Secured Party to maintain perfection of the Security
Interest.
 
3

--------------------------------------------------------------------------------


 
(f) Authorization to File Financing Statements. The Debtors hereby irrevocably
authorize the Secured Party at any time and from time to time to file in any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate and include the Collateral as set forth in
Section 1 herein or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State or such jurisdiction, or, and (b)
contain any other information required by Article 9 of the Uniform Commercial
Code of the State or any other state for the sufficiency or filing office
acceptance of any financing statement or amendment. The Debtors agree to furnish
any such information to the Secured Party promptly upon request. The Debtors
hereby irrevocably appoints the Secured Party, its officers, employees and
agents, or any of them, as attorneys-in-fact for Debtors to execute, deliver,
file and record such items on behalf of Debtors and in Debtors' name, place and
stead. This power of attorney, being coupled with an interest, shall be
irrevocable for the life of this Agreement.


5. Events of Default. The occurrence of any of the following shall constitute an
Event of Default hereunder:


(a) Default in the payment of the Secured Indebtedness.


(b) Any material misrepresentation by the Debtors as to any matter hereunder.


(c) Failure of Debtors to perform any of their material obligations, covenants
or agreements under this Agreement or the Note.


(d) An attachment, execution or levy on any of the Collateral.


(e) The Debtors become insolvent or generally fail to pay, or admit in writing
the Debtors' inability to pay, debts as they become due; or the Debtors apply
for, consent to or acquiesces in the appointment of a trustee, receiver or other
custodian for the Debtors or any property or assets of the Debtors, or make a
general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian is
appointed for the Debtors or for a substantial part of the property or assets of
the Debtors and is not discharged within ninety (90) days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of the Debtors and if such case or proceeding is not
commenced by the Debtors it is consented to or acquiesced in by the Debtors or
if such case or proceeding is not vacated, stayed or dismissed within ninety
(90) days of such commencement.
 
(f) The Debtors shall have transferred or disposed of any Collateral (except in
the ordinary course of the Debtors' business) without the Secured Party's
written consent.
 
4

--------------------------------------------------------------------------------


 
6. Remedies.


(a) Upon the occurrence of any Event of Default, the Secured Party may, subject
to prior written consent of Palm Beach, without demand, presentment, notice of
intention to accelerate, notice of acceleration (all of which are fully waived
by the Debtors):


(i) exercise any or all of its rights and remedies with respect to the
Collateral under the Indiana Uniform Commercial Code, and such additional rights
and remedies to which a secured party is entitled under the laws in effect in
any jurisdiction where any rights and remedies hereunder may be asserted,
including, without limitation, the right to exercise all powers of ownership
pertaining to the Collateral as if the Secured Party was the sole and absolute
owner thereof (and the Debtors agree to take all such action as may be
appropriate to give effect to such right);


(ii) With or without taking possession of the Collateral, sell, assign or
otherwise dispose of all or any portion of the Collateral, at such place or
places as the Secured Party deems best, for cash or credit against the Secured
Indebtedness, at public or private sale, without demand or additional notice,
and the Secured Party may be the purchaser, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale), and thereafter shall hold the same absolutely free
from any claim or right of any kind, including any right or equity of redemption
(statutory or otherwise) of the Debtors, any such demand, notice, right or
equity being expressly waived, disclaimed and released. The Secured Party shall
have no obligation to clean-up or otherwise prepare the Collateral for sale, the
Secured Party may sell the Collateral without giving any warranties as to the
Collateral and may specifically disclaim any warranties of title or the like;


(iii) enter any premises of the Debtors, with or without legal process and take
possession of the Collateral and remove it and any records pertaining thereto.
The Debtors will upon request of the Secured Party assemble the Collateral and
any records pertaining thereto and make them available at a place designated by
the Secured Party; and/or


(iv) exercise any other powers, rights or remedies conferred to the Secured
Party under this Agreement, or at law or in equity.


(b) No Marshaling. The Secured Party shall have no obligation to marshal any
assets in favor of the Debtors or against or in payment of the Secured
Indebtedness hereunder or under any other obligation owed to the Secured Party
by the Debtors.


(c) Remedies Cumulative; No Waiver. No right, power or remedy conferred upon or
reserved to the Secured Party by this Agreement is intended to be exclusive of
any other right, power or remedy, but each and every such right, power and
remedy shall be cumulative and concurrent and shall be in addition to any other
right, power and remedy given hereunder now or hereafter existing at law, in
equity or by statute. No delay or omission by the Secured Party to exercise any
right, power or remedy accruing upon the occurrence of any Event of Default
shall exhaust or impair any such right, power or remedy or shall be construed to
be a waiver of any such Event of Default or an acquiescence therein, and every
right, power and remedy given by this Agreement to the Secured Party may be
exercised from time to time and as often as may be deemed expedient by the
Secured Party.
 
5

--------------------------------------------------------------------------------


 
7. Miscellaneous.


(a) Successors and Assigns Included in Parties. Whenever in this Agreement one
of the parties hereto is named or referred to, the heirs, legal representatives,
successors, successors-in-title and assigns of such parties shall be included,
and all covenants and agreements contained in this Agreement by or on behalf of
the Debtors or by or on behalf of Secured Party shall bind and inure to the
benefit of their respective heirs, legal representatives, successors-in-title
and assigns, whether so expressed or not, including all persons who become bound
as debtors to this Agreement.


(b) Assignment. This Agreement may be endorsed, assigned and/or transferred in
whole or in part by Secured Party without consent of the Debtors. Any such
holder and/or assignee of the same shall succeed to and be possessed of the
rights and powers of the Secured Party under all of the same to the extent
transferred and assigned. The Debtors shall not assign any of their rights nor
delegate any of their duties hereunder without the prior express written consent
of the Secured Party.


(c) Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of the Debtors hereunder.


(d) Severability. If any provision(s) of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.


(e) Article and Section Headings; Defined Terms. Numbered and titled article and
section headings and defined terms are for convenience only and shall not be
construed as amplifying or limiting any of the provisions of this Agreement.


(f) Notices. All notices, requests, demands and other communications under this
Agreement, if any, must be in writing and will be deemed duly given, unless
otherwise expressly indicated to the contrary in this Agreement, (i) when
personally delivered, (ii) upon receipt of a telephonic facsimile transmission
with a confirmed telephonic transmission answer back, (iii) three (3) days after
having been deposited in the United States mail, certified or registered, return
receipt requested, postage prepaid, or (iv) one (1) business day after having
been dispatched by a nationally recognized overnight courier service, addressed
to the parties or their permitted assigns at the following addresses (or at such
other address or number as is given in writing by either party to the other) as
follows:
 
6

--------------------------------------------------------------------------------


 
If to the Debtors:
 
Manchester Indiana Acceptance, Inc.
c/o Manchester, Inc.
100 Crescent Court, 7th Floor
Dallas, Texas, 75201
Attention: Richard Gaines
Telecopy Number: (214) 459-8035


With a copy to:


Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, New York 10005
Attention: Travis L. Gering, Esq.
Telecopy Number: (212) 509-9559


If to the Secured Party:
 
Rick Stanley
13533 Marjac Way
McCordsville, Indiana 46055
Telecopy Number: (317) 624-0556


With a copy to:


Ice Miller LLP
OneAmerican Square
Suite 3100
Indianapolis, Indiana 46282-0200
Attention: Steven K. Humke, Esq.
Telecopy number: (317) 592-4675


(g) Entire Agreement. This Agreement and the agreements referenced herein
represent the entire agreement between the parties concerning the subject matter
hereof, and all oral discussions and prior agreements are merged herein;
provided, if there is a conflict between this Agreement and any other document
executed contemporaneously herewith with respect to the obligations hereunder,
the provisions of this Agreement shall control.


(h) Governing Law, Forum and Amendments. This Agreement shall be construed and
enforced under the laws of the State of Indiana without regard to the conflict
of law principles thereof, except to the extent that the Uniform Commercial Code
provides for the application of the law of the state of the Debtors'
incorporation. The parties each irrevocably consent to the jurisdiction and
venue of the courts of the State of Indiana and the United States District Court
for the Southern District of Indiana with respect to any and all actions related
to this Agreement or the enforcement of this Agreement and each party
irrevocably waives any and all objections thereto. No amendment, modification,
termination or waiver of any provision of this Agreement, nor consent to any
departure by the Debtors from this Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Secured Party.
 
7

--------------------------------------------------------------------------------


 
(i) Waiver of Trial by Jury. THE DEBTORS HEREBY KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COUNSEL WAIVES TRIAL BY JURY IN ANY ACTIONS, PROCEEDINGS, CLAIMS
OR COUNTER-CLAIMS, WHETHER IN CONTRACT OR TORT OR OTHERWISE, AT LAW OR IN
EQUITY, ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT.


(j) Counterparts. This Agreement may be executed by the parties to this
Agreement in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which taken together shall constitute one
and the same Agreement.



[Signature page follows]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or have
caused this Agreement to be executed by their duly authorized officers, as of
the day and year first above written.
 
 

 
"DEBTORS"
        Manchester Indiana Acceptance, Inc.  
   
   
  By:   /s/ Richard D. Gaines  

--------------------------------------------------------------------------------

Printed: Richard D. Gaines   Title: President

 

       
Manchester Inc.
 
   
   
  By:   /s/ Richard D. Gaines  

--------------------------------------------------------------------------------

Printed: Richard D. Gaines   Title: President

 
 

 
"SECURED PARTY"
       
Rick Stanley, as Shareholders’ Representative
 
   
   
  By:   /s/ Rick Stanley  

--------------------------------------------------------------------------------

Printed: Rick Stanley   Title: Shareholders’ Representative

 
9

--------------------------------------------------------------------------------


 